LANE, J.
The law knows no fractions of days, and notwithstanding the phraseology of the statute, it is necessary to give at least a day’s notice. The deposition must be rejected.
It having been proven that the plaintiff was a tenant of a house of the defendant, Champion, and that he had given permission to the other defendants to enter and occupy as his tenants, if they could do so peaceably, a witness was asked by the defendant if the plaintiff had paid his rent.
LANE, J. thought the evidence inadmissible.
WRIGHT and WOOD, J. thought the circumstances attending the entry, such as the non payment of rent, notice to quit, &o.r were admissible in mitigation of damages.
Verdict and judgment for plaintiff.